DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has amended their independent claims 1 and 17 to recite that the first latch aperture and the second latch aperture are located on opposites sides of the channel defined by the keyhole feature. Di Lauro (US 20190201258 A1) was previously relied on to teach a limb positioning device having a first and second latch aperture in one clamp. Bjork (US 20050059866 A1) was previously relied on teaching a keyhole feature with a channel. However, there was not found in the prior art any relevant teachings of a clamp that had a keyhole feature channel relative to a first and second latch aperture as claimed in claims 1 and 17 in combination with the other claimed limitations. As such claims 1-3, 7-10, 12-21, 24, 26 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim 1-3, 7-10, 12-21, 24, and 26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/3/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786